       Case 1:20-cv-09119-PAE-JLC Document 71 Filed 05/24/21 Page 1 of 2




ERIC PEREZ
421 8th Ave Unit #93
New York, NY 10001
917-462-9418

Honorable Judge James L. Cott
US District Court for the Southern District
500 Pearl St
New York, NY 10007

RE: 20-CV-9119

Dear Honorable Judge Cott:

        Plaintiff Eric Andrew Perez is writing this letter to inquire into the status of his judicial
conference and the schedule for responses to defendants’ motions to dismiss. Plaintiff Perez
has proven the negligence and criminality that the defendants have displayed during this case
and that there are a group of clandestine clowns that have been personally responsible for
Perez’s socio-economic issues with links to white supremacy and law enforcement that have
malicious intentions toward Mr. Perez. This has been nothing but a scheme for these
defendants and their counterparts to segment this society into those that are involved with
their company and those that are regulated by these clowns through creating and perpetrating
an adversarial relationship between the government apparatus and disenfranchised persons
like Mr. Perez.

        Mr. Perez does not wish to joust with individuals who have been granted privileged
positions in life because they are protected under the color of law or that they have been
granted defense contracts or work for foreign intelligence services. Plaintiff Perez does not wish
to debate on paper his rights to have his information reported accurately or the fact that there
are a group of individuals from Jefferson County and other rat districts that have perpetrated
this scheme against Perez for their own benefit and to ensure the statistics on disenfranchised
veterans and falsely incarcerated individuals come to pass. The FTC, Federal Courts, and the
defendants themselves would rather carry on with this charade instead of fixing the errors on
Perez’s credit report and ensure his report is cleared of false late payments and inaccurate
information.

        Plaintiff Perez has not received any response from the Court based on his request to
reinstate his judicial conference or why his last conference was canceled, but a someone
orchestrating this case was allowed to take his place in the conference. Respectfully, Perez
requests that his judicial conference be reinstated and that he receives confirmation and a
schedule of his responses to the defendants. This is a travesty of justice and is being
perpetrated for a group of pedophiles, retards, and informants in plaintiff’s opinion.

       Perez request this relief because it is right and just.
       Case 1:20-cv-09119-PAE-JLC Document 71 Filed 05/24/21 Page 2 of 2




Sincerely,

             Eric Andrew Perez
